Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“emitting a first planar ultrasonic beam in a first direction within a first plane; emitting a second planar ultrasonic beam in the first direction within a second plane, which is substantially perpendicular to the first plane; 
projecting a first light line substantially within the first plane, wherein the first light line defines a guide path for the instrument; projecting a second light line within a third plane, which is substantially perpendicular to the first plane and intersects the second plane at an oblique angle, wherein the second light line intersects and is substantially perpendicular to the first light line, wherein the third plane defines an angle of entry for the instrument, and wherein a point of intersection between the first light line and the second light line defines a point of entry for the instrument; 
aligning an end of the instrument with the point of entry; aligning a length of the instrument with both the guide path and the angle of entry; 
guiding the instrument through the point of entry toward the target structure beneath the surface, while substantially maintaining alignment of the length of the instrument with both the guide path and the angle of entry”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793